DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Takamine US 10,305,449 due to the amendment to claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9, 14, 15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takamine US 10,305,449.
1.	Takamine discloses a multiplexer (Figs. 1, 13, etc.; item 1) for filtering radio frequency signals, the multiplexer comprising: a first filter (13) having a first passband (Band66Tx; 1710-1780MHz) that is a lowest passband of all filters of the multiplexer (Col. 6 lines 56-65), the first filter including a series inductor (21) and a plurality of acoustic resonators (Figs. 4A, 12B) coupled to a common node (70) by way of the series inductor, the plurality of acoustic resonators starting with a first shunt acoustic resonator (351) from the common node, and each ladder stage of the first filter including a shunt acoustic resonator of the plurality of acoustic resonators (Figs. 4A, 12B; each stage of the shunt leg has a shunt acoustic resonator 351-354); and a second filter (15) coupled to the common node and having a second passband (Band30Tx; 2305-2315MHz) that is above the first passband (Col.6 lines 56-65), the series inductor and the first shunt acoustic resonator of the first filter together arranged to increase a reflection coefficient of the first filter in the second passband (Col. 10 lines 36-41, Col. 21 lines 58-65; Figs. 10A,B; reduced return loss, hence increase reflection coefficient).
2.	Takamine discloses a third filter (16) having a third passband (Band30Rx; 2350-2360MHz) and coupled to the common node, the third passband being above both the first and second passband (Col. 6 lines 56-65).
3.	Takamine discloses series inductor and the first shunt acoustic resonator are together arranged to increase the reflection coefficient of the first filter in the third passband (Col. 21 lines 58-65, Col. 25 lines 59-67).
4.	Takamine discloses the plurality of acoustic resonators includes a first ladder stage (351, 301) from the common node, and the first ladder stage starts with the first shunt acoustic resonator (351).
5.	Takamine discloses all filters of the multiplexer are arranged as receive filters (Col. 25 lines 53-58; only the multiple reception-side filters).
6.	Takamine discloses the first filter is a transmit filter (13; Band66Tx).
7.	Takamine discloses the second filter is a second transit filter (15; Band30Tx).
8.	Takamine discloses the second filter includes a front-end series resonator (Fig. 5A, item 501) and all other acoustic resonators of the second filter are coupled to the common node via the front-end series resonator.
9.	Takamine discloses the first filter (13) is coupled to the common node (70) without an intervening switch (see Fig. 1).
14.	Takamine discloses the plurality of acoustic resonators include a surface acoustic wave resonator (Col. 7 lines 10-13).
15.	Takamine discloses the plurality of acoustic resonators includes a temperature compensated surface acoustic wave resonator (Figs. 2A-C; Col. 9 lines 28-31; adjust frequency temperature characteristics, thus read as temperature compensated).
20.	Takamine discloses a wireless communication device (Figs. 1, 13; 90) comprising: a multiplexer (1) including a first filter (13) having a first passband (Band66Tx; 1710-1780MHz) that is a lowest passband of all filters of the multiplexer (Col. 6 lines 56-65), and a second filter (15) having a second passband (Band30Tx; 2305-2315MHz; Col. 6 lines 56-65), the first filter including a series inductor (21) and a plurality of acoustic resonators (Figs. 4A, 12B) coupled to a common node (70) by way of the series inductor, the plurality of acoustic resonators starting with a first shunt acoustic resonator (351) from the common node, the series inductor and the first shunt acoustic resonator of the first filter together arranged to increase a reflection coefficient of the first filter in the second passband (Col. 10 lines 36-41, Col. 21 lines 58-65; Figs. 10A,B; reduced return loss, hence increase reflection coefficient), and each ladder stage of the first filter including a shunt acoustic resonator of the plurality of acoustic resonators (Figs. 4A, 12B; each stage of the shunt leg has a shunt acoustic resonator 351-354); an antenna (2) operatively coupled to the common node; a radio frequency amplifier (28, 29) coupled to the multiplexer and configured to amplify a radio frequency signal; and a transceiver (3, 4) in communication with the radio frequency amplifier.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takamine US 10,305,449.
16.	Takamine discloses SAW resonators (Col. 7 lines 10-13); but does not disclose the plurality of acoustic resonators includes a bulk acoustic wave (BAW) resonator.  However, it is well known in the filter art that BAW resonator can be used in place of SAW resonator (e.g. Matsubara US 2020/0014370 of record, [0078]).  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made at least one of the plurality of acoustic resonators as a BAW resonator.  The modification would have been obvious because BAW resonator is known as equivalent to SAW resonator to form filters.
17.	Takamine discloses a radio frequency module (Figs. 1, 13) comprising a multiplexer as similarly discussed above in claim 1; and a radio frequency circuit element (e.g. Fig. 13 items 25-29); but does not explicitly disclose the multiplexer and the radio frequency circuit element being enclosed within a common package.  However, it is well known that various elements can be integrated together into a single unit, i.e. a common package. At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the multiplexer and radio frequency circuit element being enclosed within a common package (i.e. integration) because integration is merely a matter of obvious engineering choice (MPEP 2144.04(V)(B)).
18.	Takamine discloses the radio frequency circuit element is a radio frequency amplifier (28, 29) arranged to amplify a radio frequency signal.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takamine US 10,305,449 in view of Araki US 2017/0244431 of record.
10.	Takamine does not explicitly disclose the series inductor is a surface mount inductor.
	Araki discloses inductor can be implemented as surface mount inductor ([0126], [0128]).
	At the time of the filing, it would have been obvious to substitute the generic series inductor as a specific surface mount inductor.  The modification would have been obvious because surface mount inductor is a well-known implementation of inductor useable thereof as taught by Araki ([0126], [0128]) and obvious substitution of a generic inductor with a specific inductor.
Claims 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takamine US 10,305,449 in view of Miyazaki US 11,206,010.
11.	Takamine discloses a third filter (16) having a third passband (Band30Rx) above both the first passband and the second passband; and the first, second, and third filters being included in the multiplexer.
	Takamine does not disclose the third filter coupled to the common node via a switch.
	Miyazaki discloses a multiplexer (Fig. 1) with a third filter (e.g. 13C) coupled to a common node (22) via a switch (11c).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a switch between the third filter and the common node.  The modification would have been obvious because the switch allowed control of signals to pass therethrough of the filter as a function of the switch as taught by Miyazaki (Col. 12 lines 55-58).
19.	Takamine discloses an antenna port (2) but does not disclose a switch configured to selectively couple the multiplexer to an antenna port of the radio frequency module.
Miyazaki discloses a radio frequency module (Fig. 1) having a radio frequency circuit element as a switch (11) to selectively coupled the multiplexer (13A-C) to an antenna (2).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a switch between the multiplexer and the antenna.  The modification would have been obvious because the switch allowed control of signals to pass therethrough of the filter as a function of the switch as taught by Miyazaki (Fig.1 ; Col. 12 lines 55-58).
Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Takamine US 10,305,449.
12, 13.	Takamine discloses a third filter (e.g. 14) that includes a third passband (Band66Rx; 2010-2200MHz) that is below the second passband and that is above the first passband (Col. 6 lines 56-65); the third filter including a second plurality of acoustic resonators (Fig. 4B); and include ladder stage (Fig. 4B).
	Takamine does not disclose the third filter including a second series inductor and the second plurality of acoustic resonators coupled to the common node by way of the second series inductor, and starting with a second shunt acoustic resonator from the common node.
	However, Takamine discloses  the series inductor with shunt resonator for reduce return loss can be applied to other filter (Col. 25 lines 59-67); and that the starting resonator should be a shunt resonator (Fig. 12B; Col. 19 lines 38-44).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a second series inductor to the third filter and made the third filter starting with a shunt resonator.  The modification would have been obvious because the reduce return loss technique (series inductor and shunt resonator) can be applied to other filters as taught by Takamine (Col. 25 lines 59-67).  As a consequence of the modification, the ladder stage closest to the common node would starts with the second shunt acoustic resonator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843 

/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843